Laughlin, J. (dissenting):
I deem it quite clear that the Legislature, in enacting and adding section 109 to the Insurance Law by chapter 524 of the Laws of 1917 and by the amendments made thereto by chapter 182 of the Laws of 1918 and section 10 of chapter 563 of the Laws of 1920, *672authorizing an action on an automobile casualty insurance policy by a person injured or by the personal representative of one killed where there has been a recovery against the insured and an execution on the judgment has been returned unsatisfied on account of his insolvency or bankruptcy, did not intend to render the insurance company hable if it would not have been hable to the insured in the event that the judgment had been enforced in whole or in part against him. As I view the statute, the Legislature intended, in such case, to give a cause of action to the person injured or the personal representative of the decedent against the insurance company on the policy provided the assured could have recovered thereon for any liability enforced against him and covered by the policy. The insurance company for an adequate premium having, as between it and the assured, assumed liability to a certain extent, it was entirely competent for the Legislature in legislating for the regulation of the making of such contracts in the future, to provide, as it has provided, that such liability which would have entitled the assured to reimbursement if he had been obliged to pay the whole or any part of the judgment recovered against him, that is, if the injured plaintiff could not collect the judgment against assured so that assured might for his own reimbursement enforce the policy against it, then and in that event the plaintiff might have the benefit of the protection of the policy and maintain an action thereon. The court need not consider whether the Legislature in conferring this new right or cause of action deemed that there was collusion to any or to a considerable extent between the assured and the companies in such cases, or whether it deemed the legislation just without regard to collusion. In the case at bar the defendant issued such a policy to Ignatz Friedman on his automobile and through the negligence of his chauffeur in driving it the plaintiff was injured during the period covered by the policy. The policy imposed the duty upon the assured of giving the defendant written notice immediately in the event of an accident or loss covered by the policy with the fullest information obtainable at the time; and if a claim for damages was made upon him on account of the accident, it was his duty to give the defendant like notice thereof. It was also his duty at all times to “ render to the company all co-operation and assistance within his power; ” and if a suit was brought against him to enforce such a claim, he agreed to forward to the defendant the summons or other process as soon as served upon him; and the defendant assumed the duty of defending the action in his name or behalf. The assured was further obligated, whenever requested by the company, to aid in effecting settlements and in securing information and evidence and the attendance of *673witnesses and prosecuting appeals, but he was prohibited from voluntarily assuming any liability and from interfering in any negotiation for a settlement or in any legal proceeding and from incurring any expenses or settling any claim, excepting at his own expense, without the written consent of the company. On the 3d of September, 1920, the assured made a statement to the defendant with respect to the circumstances under which the accident occurred, which was reduced to writing and signed by him. In that statement he claimed that at the time of the accident his chauffeur, in violation of his express orders, had taken the automobile from his place of business to give the plaintiff and her sister a ride. He testified on the trial of this action that he made a like statement to the defendant some fifteen times and that it was true and that he so testified in his own behalf in the plaintiff’s action against him. It appeared, however, that at some time before the trial of that action — the date was not shown — he and his brother, who was in partnership with him, made and signed a statement in writing to the effect that he was the owner of the automobile in which the plaintiff and her sister were riding at the time they both sustained injuries and that he told his chauffeur to take them for a ride and gave him permission to use the automobile for that purpose. Evidently that statement was made for and delivered to the plaintiff or to her representative for it was introduced in evidence in her behalf on the trial of her action against the assured. It is a reasonable inference that the recovery was had primarily on the admissions of the assured contained in that statement, and that his version to the contrary as a witness in his own behalf was futile after he made those admissions. The defendant in this action, brought by virtue of said section 109 of the Insurance Law and the provisions of the policy thereby required to be inserted therein, pleaded the facts to which reference has been made as a defense and claimed thereon that the insured had failed to comply with his obligations to the defendant imposed by the provisions of the policy and that, therefore, he could not have recovered in an action thereon; and it attempted to show that it was led to assume the defense of the action against the assured on his representation to it with respect to his having forbidden the chauffeur to take the automobile and to the effect that he had not given any contrary statement to the plaintiff. The evidence offered with respect to the statements made by the assured to the defendant on that subject was excluded and it excepted. I am of opinion that the evidence should have been received, but, in any event, I think the recovery *674cannot be sustained, for the assured by making the written statement, which, according to his testimony, was false, and causing it to be delivered to the plaintiff and thus enabling her to use it against him as an admission, instead of co-operating with the defendant and refraining from assuming any liability, as was his duty under the policy, he co-operated with the plaintiff and assumed full liability for the acts of the chauffeur. I, therefore, vote for reversal and dismissal of the complaint. • -
Clarke, P. J., concurs.
Determination affirmed, with costs.